DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sperling 2019/0105169 (hereafter referred to as Sperling) in view of Hodorek et al. 2016/0324648 (hereafter referred to as Hodorek).
Regarding claims 1 and 5, Sperling discloses a stemless humeral anchoring component 90, 100, 100A-100J (fig.2B-5J) for a shoulder prosthesis humeral implant (fig.2B), the stemless humeral anchoring component comprising an anchoring stud (considered the central body 106 identified in fig.3C) secured to anchoring wings extending radially along a periphery of the anchoring stud (see fins in figs. 2B-5J), wherein the anchoring wings comprise a lateral anchoring wing and two medial anchoring wings (see the annotated figure 4J below; note that the claims do not limit the wings to consist of only three wings and therefore do not preclude additional wings; also note that Sperling discloses there may any number of fins in at least par.82), the anchoring wings being angularly spaced by an angle between about 110 and 130 degrees (the three anchoring wings shown below appear to be angularly spaced as claimed), and the lateral anchoring wing having a length greater than a length of each medial anchoring wing (the lateral anchoring wing shown below has a greater radial length than the two medial anchoring wings). 

    PNG
    media_image1.png
    374
    418
    media_image1.png
    Greyscale
	Hodorek teaches a stemless humeral anchoring component, in the same field of endeavor, wherein three wings 128, including a lateral anchoring wing and two medial anchoring wings (figs. 2, 5, 6, and 10C), are angularly spaced by an angle of about 120 degrees (par.65) for suitable use as a stemless anchor for a humeral implant (par.12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angular spacing of the lateral and medial anchoring wings of Sperling, if necessary, to specifically be 120 degrees as taught by Hodorek since Hodorek teaches this is suitable spacing for use in a humeral implant. It would have been further obvious to select 120 degrees since Sperling discloses the spacing of the fins around the central body may vary depending upon the desired position of the prosthetic component within a patient, Hodorek specifically gives an example of 120 degrees of spacing, and since it has been held that where the general conditions of a claim are 
	Regarding claim 2, see the two medial anchoring wings in at least the annotated fig.4J of Sperling above which have the same length.
Regarding claim 3, Sperling discloses a longer lateral anchoring wing and two shorter medial anchoring wings for fitting the specific shape and surface area of a patient’s humerus (par.80). The figures appear to show a ratio between the length of the lateral anchoring wing and the length of the medial anchor wings between 1.1 and 1.3 (figs. 3A, 4C-4E, and 4H-4J) but Sperling does not specifically disclose that the ratio is between 1.1 and 1.3. However, since Sperling discloses a longer lateral anchoring wing to better match humeral anatomy, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the lateral and medial wings such that the ratio is specifically between 1.1 and 1.3 since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. Sperling discloses a longer lateral wing than medial wing which means a ratio of greater than 1), discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). In the instant case, it would have been obvious to optimize the lengths of the lateral and medial wings of Sperling in view of Hodorek such that the ratio between the length of the lateral anchoring wing and the length of the medial anchor wings is between 1.1 and 1.3 since Sperling discloses a longer lateral anchoring wing based on optimized dimensions to best match the patient’s anatomy.
Regarding claim 4, while Sperling does not disclose specific values for the lengths of the lateral anchoring wing and the medial anchoring wings, Sperling does disclose anatomical data relating to the humeral head in table 1 and discloses a mean distance from a midpoint to the greater tuberosity of 21.61mm and a mean distance from the midpoint to the less tuberosity of 21.88mm. The lengths of the 
Regarding claim 6, the embodiments of Sperling figs. 2B-5J do not disclose that the anchoring wings are perforated. However, the embodiments of figs. 10A-13J of Sperling and par.13 of Sperling disclose the wings can comprise windows for the purpose of positioning bone graft in the implant. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the windows taught in par.13 and figs. 10A-13J to the wings of the embodiments of figs. 2B-5J of Sperling in order to allow for bone graft to be placed within the windows to encourage bone ingrowth and improve anchoring of the implant in the bone.
Regarding claim 10, see par.83 and figs. 3A-3C of Sperling for an inner orifice between openings 134 and 132.  
Regarding claims 11 and 12, Sperling discloses the humeral component 100 is configured to receive a trunnion 505 of an articular component 500, 506 (pars.96-97, and figs. 5K and 5L). However, Sperling does not specifically disclose that the humeral anchoring component comprises an inner orifice that has a frustoconical proximal hole extended by a tapped hole.
Hodorek teaches a stemless humeral anchoring component, in the same field of endeavor, wherein the anchoring component comprises an inner orifice which has a frustoconical proximal hole 104 (par.96 discloses “tapered on an inside surface”) extended by a tapped hole 250 for the purpose of coupling an articular component to the anchoring component (par.62) as well as engaging a guide tool (par.81; fig.6A).

Regarding claim 13, see figs. 5K and 5L of Sperling which show a humeral insert having a hemispherical cap 506 (fig.5L) as well as a humeral insert having a spherical joint head 500 (fig.5K).
Regarding claim 14, see pars.96 and 97 of Sperling which discloses that the implants of figs. 5K and 5L are each dimensioned to articulate with a second prosthetic component. Also see par.4 of Sperling which discloses that in a primary prosthesis a hemispherical head of a humeral component articulates with a concave section of a glenoid component mounted within the glenoid and in a reverse prosthesis the glenoid component includes a convex section that articulates with a complementary concave proximal section of the head of the humeral component. Therefore it would have been obvious to one of ordinary skill in the art to include the appropriate second glenoid prosthetic component with the humeral implants of figs. 5K and 5L of Sperling in order to provide a surgeon with all of the necessary components for carrying out either a primary or reverse shoulder repair depending on the needs of the patient.
Regarding claim 15, see fig.7A and par.98 of Sperling for a kit of humeral anchoring components comprising a plurality of different sized components (the last three of row 718).   
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sperling in view of Hodorek as applied to claim 1 above, and further in view of Oudet et al. EP2965720A1 (hereafter referred to as Oudet; refer to the attached translation for passages recited herein). Sperling in view of Hodorek discloses the invention substantially as claimed and as discussed above, but Sperling in view of .
Oudet teaches a stemless humeral anchoring component, in the same field of endeavor wherein wings of the component each comprise a rectilinear segment 1b1 extending radially from a peripheral proximal portion of the anchoring stud 1a and a curved segment 1b2 connecting a termination of the rectilinear segment to a peripheral distal portion of the anchoring stud (par.26) wherein the peripheral proximal portion of the anchoring stud is formed of a peripheral proximal end edge of the anchoring stud, and wherein the peripheral distal portion of the anchoring stud is formed of a peripheral distal end edge of the anchoring stud (fig.2) for the purpose of allowing for the component to be impacted into the bone cut (par.25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the wings of Sperling in view of Hodorek to include a rectilinear segment extending radially from a peripheral proximal portion of the anchoring stud and a curved segment connecting a termination of the rectilinear segment to a peripheral distal portion of the anchoring stud as taught by Oudet in order to allow for improved impaction into the bone. Note that the component of Sperling has a peripheral proximal edge at a peripheral proximal portion of the anchoring stud and a peripheral distal edge at the peripheral distal portion of the anchoring stud. The claims do not require that the rectilinear or curved segments necessarily directly connect to either of the peripheral edges and only require that the peripheral distal and proximal portions are “formed of” a peripheral edge.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glien et al. 2004/0225367 discloses a tapered anchoring stud comprising a plurality of radially extending wings (figs.21-22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774